—In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated January 15, 2002, as, upon reargument and renewal, vacated an order of the same court, dated September 18, 2001, granting that branch of his motion which was to dismiss the complaint for lack of personal jurisdiction, and denied those branches of his motion which were to dismiss the complaint for lack of personal jurisdiction and on the ground of collateral estoppel.
*548Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly concluded that personal jurisdiction was acquired over the defendant when he was personally served with process while present in New York (see CPLR 301; Burnham v Superior Ct. of Cal., 495 US 604; Alexander, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C301:2, at 11-12).
The defendant’s remaining contentions are without merit. Ritter, J.P., Goldstein, Crane and Mastro, JJ., concur.